Citation Nr: 0009889	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-31 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder to 
include service connection for furunculosis.

2.  Entitlement to service connection for chloracne, claimed 
as attributable to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to 
January 1972.  This case comes before the Board of Veteran's 
Appeals (the Board) on appeal from a November 1996 rating 
decision of the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO). 

In January 1998, the appellant submitted claims for service 
connection for eyes, hearing loss, nerves and knee 
conditions.  The RO addressed service connection for an eye 
condition and a hearing loss disability in a November 1999 
rating decision.  The claims for service connection for 
nerves and a knee condition have not been addressed by the 
RO.  The Board refers the issue to the RO to take appropriate 
action with respect to these claims, as the Board does not 
have jurisdiction over these claims.  Jurisdiction does 
indeed matter and it is not "harmless" when the VA during 
the claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1999).  The veteran should be 
informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. § 3.103 
(1999).  If there is any intent to appeal, there is an 
obligation to file a notice of disagreement and a substantive 
appeal after the issuance of the statement of the case.  
38 C.F.R. § 20.200 (1999).

The Board notes that the appellant filed a claim for service 
connection for an acneform disorder, claimed secondary to 
Agent Orange exposure.  Diagnoses of any skin disorders of a 
non-acneform variety made either in service or post-service 
therefore have not been considered, as the Board does not 
have jurisdiction over such claims.  The Board makes no 
comment as to the plausibility of such claims, however if the 
appellant claims entitlement to service connection for other 
skin disorders, it is incumbent upon him to file a claim for 
such.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication 
process fails to consider threshold jurisdictional issues.  
Absent a claim, a decision, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of an issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), 
Black v. Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 
Vet. App. 208 (1998).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  Furthermore, this Board Member cannot 
have jurisdiction of this issue.  38 C.F.R. § 19.13 (1999). 


FINDINGS OF FACT

1.  Service connection for furunculosis of the buttocks was 
denied in a December 1972 rating decision.  The appellant did 
not appeal.

2.  The evidence submitted since the prior denial bears 
directly and substantially on a new theory of entitlement to 
service connection for furunculosis.

3.  Furunculosis was first manifest during service.

4.  Competent evidence attributing post-service furunculosis 
to chronic furunculosis in service has been presented.

5.  The appellant does not have chloracne.


CONCLUSIONS OF LAW

1.  The December 1972 rating decision denying service 
connection for furunculosis is final.  New and material 
evidence sufficient to reopen the claim has been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156, 
20.200, 20.201, 20.302, 20.1103 (1999).

2.  The claim for service connection for a skin disorder to 
include furunculosis is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  Furunculosis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(a)(West 1991).

5.  Chloracne was not incurred in or aggravated during the 
appellant's active service, and may not be presumed to be 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a claim filed in September 1996 wherein 
the appellant claimed service connection for a recurrent 
acneform condition, claimed as related to exposure to Agent 
Orange in service.  In a November 1996 rating decision, the 
RO denied service connection for acne vulgaris claimed as 
acneform disease and furunculosis of the buttocks.  The 
appellant contended that he developed an acneform condition 
in Vietnam between 1967 and 1968, and requested an evaluation 
to determine whether the disability was related to Agent 
Orange exposure in service.

New and Material Evidence

The Board notes that in December 1972, the RO denied service 
connection for furunculosis on the buttocks.  When the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed, and a claim based upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
The claim may be reopened only if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108 (West 1991).  
The RO considered the application made in September 1996 to 
be a new claim based on the theory of exposure to herbicides, 
and thereafter denied service connection for acne vulgaris 
claimed as acneform disease and furunculosis in the buttocks. 

Service connection for furunculosis was denied in December 
1972 on the basis that the condition was a constitutional or 
developmental abnormality.  That decision was final.  The 
evidence before the RO at the time of this decision consisted 
of the service medical records and a VA dermatology 
examination conducted in July 1972.

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1999) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).

Evidence associated with the claims folder in relation to 
the claim for service connection for an acneform disorder 
since December 1972 included a VA examination conducted in 
July 1999.  The examiner diagnosed recurrent, chronic 
furunculosis and opined that exposure to agents like Agent 
Orange could exacerbate this condition.  In determining 
whether the appellant has submitted new and material 
evidence, the Board must consider the basis of the previous 
denial.  Service connection for furunculosis was denied 
previously on the basis that it was a constitutional or 
developmental abnormality.  The opinion furnished in July 
1999 tends to establish that furunculosis could be 
aggravated by exposure to herbicides in service.  The VA 
examination provides competent medical evidence of a 
different theory of entitlement for service connection for 
furunculosis, and therefore is new and material evidence 
sufficient to reopen the claim. 

As the issue of whether new and material evidence is a 
sequential analysis, the Board next proceeds to a 
determination of well groundedness and then to whether the 
duty to assist has been met.  Elkins, 12 Vet. App. at 209; 
and Winters, 12 Vet. App. at 203.

Service Connection Generally

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded. 38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The appellant's Verification of Service DD Form 214 verifies 
service in the Republic of Vietnam.  The appellant has stated 
that he served in Vietnam between 1967 and 1968.  In an 
examination conducted in February 1964 prior to active duty, 
moderate facial acne was noted.  Service department 
examinations in February and November 1966 noted that the 
skin was normal.  An entrance examination is not of record.  
The appellant's skin was normal on examination in February 
1967.  

In June 1969 he presented with furuncles on both buttocks, 
said to be present for many months and recurring at the same 
sites.  None were active at the time of examination.  Culture 
testing of a furuncle revealed the presence of staphylococcus 
aureus.  In January 1971 the appellant complained of 
recurrent gluteal abscesses.  Abscesses were noted over both 
sides of the gluteal area.  Culture testing revealed 
staphylococcus epidermides.  The December 1971 separation 
examination noted a diagnosis of acne vulgaris in the gluteal 
area.

A VA dermatology examination was conducted in July 1972.  The 
appellant complained of a 4-year history of recurrent boils 
on his buttocks.  Examination revealed multiple red fistula 
and nodular lesions on the buttocks with scarring.  Chronic 
furunculosis was diagnosed.

The appellant submitted a private medical opinion dated in 
March 1997.  The examiner diagnosed chloracne that might be 
secondary to exposure of the patient to Agent Orange and/or 
other herbicides in Vietnam.  There were multiple cysts, open 
comedoes, pustules and papules on both buttocks and the 
sacral area.  There was evidence of pitted scars.  The 
examiner questioned the presence of epidermal cysts on both 
testicles.  Chloracne and seborrheic dermatitis was 
diagnosed.

A VA dermatology examination was conducted in July 1999.  The 
examiner indicated that the claims folder was available.  The 
appellant reported a history of recurrent skin abscesses on 
his waist, groin, buttocks and scrotum since 1969.  He had no 
active lesions at present, with the last acute episode 3 
weeks prior to the evaluation.  On examination there were 
multiple atrophic scars on the waistline, buttocks and groin.  
There were multiple comedoes on the scars, with scattered 
erythematous nodules mixed with the scars.  There were 
multiple open comedoes and scars on the inner thighs.  There 
were scattered atrophic scars on the back with some open 
comedoes.  He was diagnosed with recurrent, chronic 
furunculosis and severe scarring with open comedoes secondary 
to the chronic furunculosis.  The examiner opined that 
although the appellant did not have typical chloracne, the 
exposure to agents like Agent Orange could exacerbate this 
condition.  It was very difficult to evaluate the role of the 
agent in this type of skin disease.

Service Connection for Furunculosis

The claim for service connection for a claimed acneform 
disorder, to include furunculosis is well grounded.  
Furunculosis was diagnosed in service and post-service.  The 
appellant has indicated that the furuncles first erupted in 
service and were chronically reoccurring.  Lay testimony is 
competent when it regards features or symptoms of injury or 
illness, in other words, observable facts.  Layno, 6 Vet. 
App. at 469-70.  The appellant is competent to observe a skin 
eruption and to note its date of onset, thereby providing 
nexus evidence sufficient to well ground the claim.  

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from a private medical source, 
and a VA dermatology examination was conducted.  Furthermore, 
there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

The evidence supports the claim for service connection for 
furunculosis.  Furuncles were identified in service in the 
gluteal area.  A VA examiner diagnosed chronic furunculosis 
in 1972.  The VA examiner in July 1999 diagnosed post-
service recurrent, chronic furunculosis with secondary 
scarring.  Therefore, competent and credible evidence of 
inservice furunculosis and current furunculosis has been 
presented. 

The nexus between service and current furunculosis has been 
satisfied under the provisions of 38 C.F.R. § 3.303(b) 
(1999); Savage, 10 Vet. App. at 495 (1997).  Furuncles were 
noted and diagnosed in 1969 and said to be present for many 
months and recurring.  Cultures revealed a form of 
staphylococcus.  They were recurrent at the same site in 1971 
and again cultures revealed staphylococcus.  Although the 
diagnosis was acne vulgaris, eruptions were noted in the 
gluteal area again at separation.  In 1972, the lesions were 
noted in the same location with scarring.  Chronic 
furunculosis was diagnosed.  Recurrent, chronic furunculosis 
with severe scarring was noted in 1999.  We are left with the 
impression that the furunculosis identified in 1999 is the 
same furunculosis identified in service and in 1972.  
Therefore, service connection for furunculosis is warranted.

Service Connection for Chloracne

With respect to veterans exposed to Agent Orange during 
service in Vietnam, chloracne or other acneform diseases 
consistent with chloracne is presumed to be service-connected 
if it becomes manifest to a degree of 10 percent or more 
within a year after the last date the veteran was exposed to 
a herbicide agent during active service, even if there is no 
record of the disease in service, provided that all 
requirements under are met, and no affirmative evidence to 
rebut service incurrence is presented.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1999).  

A veteran with active service in Vietnam who has developed an 
Agent Orange presumptive disease is presumed to have been 
exposed to Agent Orange, unless there is affirmative evidence 
to establish that the veteran was not exposed.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).

When there is no evidence that the appellant has developed an 
enumerated disease, the Board may not presume Agent Orange 
exposure.  In order to well ground the claim for direct 
service connection, the appellant must submit evidence of 
exposure to Agent Orange during service in addition to 
satisfying the first and third Caluza elements, those being 
competent evidence of a current disability with a link to 
service.  McCartt v. West, 12 Vet. App. 164 (1999).

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 
(1994). 

The claim for service connection for chloracne is well 
grounded.  There is evidence of current disability; there is 
a private medical opinion diagnosing chloracne and possibly 
attributing it to exposure to Agent Orange or other 
herbicide, and the appellant had service in Vietnam.

For the reasons stated above, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5107 (West 1991), and 
the Board proceeds to a determination on the merits.

Once the duty to assist has been met, the Board must proceed 
to a merits determination.  At this time, the Board is under 
an obligation to weigh the competent evidence of record.  The 
truth and accuracy of the evidence that established the well 
grounded claim need no longer be accepted.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  However, it is necessary for the 
Board to state the reasons and bases for the decision and 
point to a medical basis to support the decision.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Chloracne was not diagnosed in service or within one year 
after service in Vietnam, therefore the appellant is not 
entitled to presumptive service connection for chloracne 
pursuant to 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for 
service connection for chloracne.  The most probative 
evidence indicates that the appellant does not have 
chloracne.  A private medical examiner has diagnosed post-
service chloracne and attributed it to exposure to Agent 
Orange or another herbicide in Vietnam.  However, there is no 
indication that the private medical examiner had reviewed the 
claims folder, and the examiner gives no indication that he 
was aware of inservice diagnoses or the medical history 
associated with the appellant's skin disorder.  On the other 
hand, the VA examiner in July 1999 indicated that the claims 
folder was available.  There was a report of history 
annotated by the examiner.  The VA examiner concluded that 
the skin disorder was not typical chloracne.  There is a 
conflict in the record.  A private examiner has entered a 
diagnosis of chloracne.  This must be accorded probative 
value.  However, chloracne was not diagnosed in service or in 
proximity to separation from service.  Although furunculosis 
and dyshidrosis were diagnosed in 1972, a diagnosis of 
chloracne was not entered.  More importantly, the 1999 VA 
examiner specifically determined that the appellant did not 
have typical chloracne.  This 1999 opinion refutes the 
private diagnosis of chloracne.  We conclude that the 
diagnosis entered by the private examiner is inconsistent 
with all other diagnoses in the record.  Therefore, the most 
recent VA diagnosis, which is consistent with the inservice 
and 1972 findings, is accorded more probative value.

When the weight of the evidence establishes that the 
appellant does not have chloracne, the preponderance of the 
evidence is against the claim for service connection for 
chloracne and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  


ORDER

The petition to reopen the claim for service connection for 
an acneform disorder to include furunculosis is granted.  
Service connection for furunculosis is granted.  Service 
connection for chloracne is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

